Citation Nr: 1233300	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-02 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a pulmonary heart disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to a disability rating in excess of 60 percent for residuals of post radical perineal prostatectomy with history of right percutaneous nephrostomy.

9.  Entitlement to service connection for a skin disability, to include acne vulgaris.

10.  Entitlement to service connection for sleep apnea, to include as secondary to  posttraumatic stress disorder (PTSD).

11.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

12.  Entitlement to service connection for chronic obstructive pulmonary disease.

13.  Entitlement to service connection for a cervical spine disability.

14.  Entitlement to service connection for a headache disability, to include as secondary to PTSD.

15.  Entitlement to service connection for a bilateral foot disability.

16.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues of service connection for PTSD and back disability were also on appeal from the January 2008 rating decision.  The RO subsequently granted these issues in a December 2011 rating decision.  As this was a full grant of the benefits sought on appeal, these issues are no longer in appellate status.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to TDIU has been added to the appeal because a TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet.App. 447 (2009).  As the Veteran has appealed the rating assigned for his prostatectomy residuals and alleged that he is unable to work as a result of service-connected disabilities, the issue of entitlement to a TDIU is part of his appeal.  Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 2001); 38 C.F.R. § 3.155(a) (2011).

The following issues are addressed in the REMAND portion of the decision below: entitlement to service connection for a skin disability; entitlement to service connection for sleep apnea; entitlement to service connection for hypertension; entitlement to service connection for chronic obstructive pulmonary disease; entitlement to service connection for a cervical spine disability; entitlement to service connection for a headache disability; entitlement to service connection for a bilateral foot disability; and entitlement to TDIU.  These issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  Pulmonary heart disability was not manifested during the Veteran's active duty service, nor is it otherwise related to such service or to any injury during service. 

2.  Bilateral ankle disability was not manifested during the Veteran's active duty service, nor is it otherwise related to such service or to any injury during service. 

3.  Bilateral hip disability was not manifested during the Veteran's active duty service, nor is it otherwise related to such service or to any injury during service. 

4.  Left knee disability was not manifested during the Veteran's active duty service, nor is it otherwise related to such service or to any injury during service. 

5.  Right knee disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service or to any injury during service. 

6.  Left shoulder disability was not manifested during the Veteran's active duty service, nor is it otherwise related to such service or to any injury during service. 

7.  Right shoulder disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service or to any injury during service. 

8.  The Veteran's service-connected residuals of post radical perineal prostatectomy with history of right percutaneous nephrostomy is not productive of active prostate malignancy or renal dysfunction requiring regular dialysis or resulting in persistent edema and albuminuria.

9.  The rating schedule encompasses the symptoms experienced by the Veteran as a result of prostatectomy.


CONCLUSIONS OF LAW

1.  A pulmonary heart disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.303 (2011).

2.  A bilateral ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.303 (2011).

3.  A bilateral hip disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.303 (2011).

4.  A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.303 (2011).

5.  A right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.303 (2011).

6.  A left shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.303 (2011).

7.  A right shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.303 (2011).

8.  The criteria for a disability rating in excess of 60 percent for prostate cancer, status post prostatectomy, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2011).

9.  The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating for his prostatectomy residuals, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A December 2006 pre-adjudication letter explained the evidence necessary to substantiate claims for service connection and for an increased disability rating.  The letter also notified the Veteran how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006).  This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet.App. 112 (2004).   Although the letter did not advise him of the specific disability rating criteria pertinent to his increased rating claim (See Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008)), the Court held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a claim for increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria. He has received legally sufficient notice.  Thus, the duty to notify has been met.

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records, reports of post-service medical treatment from VA and private health care providers, and reports of VA examinations conducted in December 2007 and November 2010.  VA has a duty to ensure that its examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).  As the examination reports reflect the examiners' review of the full record as well as interviews with, and examinations of, the Veteran, the examinations are adequate and the results are sufficient.  In turn, the duty to assist has been met. 38 C.F.R. § 3.655.

The December 2007 and November 2010 examinations, in pertinent part, addressed the issues of a right knee disability, right shoulder disability and residuals of prostatectomy.  The record reflects that the RO also scheduled the Veteran for a June 2011 examination in conjunction with his claim of entitlement to service connection for a cardiac disability.  The Veteran failed to appear at the June 2011 VA examination.  He was advised that failing to appear to an examination could result in denial of a claim pursuant to 38 C.F.R. § 3.655 and was asked in a June 2011 letter to provide an explanation for his failure to report.  He did not respond to the letter.  A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a).  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street. Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA). Although the claims file reflects that the report of a private (VA fee basis) stress test is outstanding, the Veteran's claim for a heart disability must be decided on the evidence already of record due to his failure to appear for the examination.  38 C.F.R. § 3.655.

The Veteran has not been afforded VA examinations in regard to his claims for service connection for a bilateral ankle disability, bilateral hip disability, a left knee disability, or a left shoulder disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for these disabilities.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to these disabilities until several years following separation.  Furthermore, the records contains no competent evidence suggesting a causal relationship between the current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide his claims.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).

Service Connection

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Pursuant to 38 C.F.R. § 3.304(d), satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b).  Although the record contains an October 2007 VA memorandum reflecting that the Veteran did participate in combat, he does not contend, and the record does not indicate, that any of the claimed disabilities were incurred or aggravated during, or as the result of, combat activities.  38 C.F.R. § 3.304(d) and 38 U.S.C.A. § 1154(b) are not applicable to the below claims.

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R.  § 3.303(b).  Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate the following: (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011).

As the record reflects that the Veteran served in Vietnam, he is presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(iii).  Under the law, such exposure entitles the Veteran to presumptive service connection for diseases listed in 38 C.F.R. § 3.309(e).  Of the issues decided below, the only claim potentially encompassed by 38 C.F.R. § 3.309(e) is the Veteran's claim for a pulmonary heart disability.  The United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for non-presumptive disabilities due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  As the Veteran has not contended, and the record does not reflect, that he experiences ankle, hip, knee, or shoulder disabilities as the result of exposure to Agent Orange, the Board finds no evidence of direct causation and will not discuss that theory of entitlement in the pertinent analysis sections below.  See Robinson v. Mansfield, 21 Vet.App. 545 (2008) (the Board must only address all theories of entitlement raised by the claimant or by the evidence of record).

Pulmonary Heart Disability

As noted above, the Veteran failed to appear for the June 2011 VA examination that was scheduled for him in conjunction with his claim for a pulmonary heart disability.  Under the provisions of 38 C.F.R. § 3.655, when a Veteran fails, without good cause, to appear for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.

The Veteran's service treatment records are silent for any diagnoses or treatment of a heart disability.  The Veteran's November 1970 pre-enlistment examination and accompanying self report of medical history are silent for any such disability or complaints.  Although the Veteran experienced pain in his left chest in April 1971, he was diagnosed with a probable musculoskeletal sprain.  He was noted to have radiating chest pain in March 1972 with other symptoms of upper respiratory infection. 

The Veteran reported again for treatment of chest pain in July 1972 - the healthcare provider did not provide a diagnosis and observed that the chest pains were "spontaneous" and "ephemeral."  At the time of his discharge examination in August 1974, the Veteran completed a self report of medical history indicating that he experienced "chest pain/pressure."  No cardiac disability was noted on his discharge examination, although the examiner did state that the Veteran reported experiencing occasional shortness of breath since 1970.  He was seen separately in August 1974 for complaints of shortness of breath, but no diagnosis was rendered - the healthcare provider noted that his chest was clear and wrote that he thought "this man more desirous of quarters than anything."

A September 1999 VA treatment note reflects that a chest x-ray showed the Veteran's lungs and heart to be normal although the heart was described as "at the upper limits" of normal size.  A chest x-ray in November 2000 revealed "no acute cardiopulmonary processes."  Although mild cardiomegaly was observed after a January 2002 scan, no such diagnosis appears in the Veteran's subsequent treatment records.  An October 2002 EKG revealed sinus bradycardia, but was otherwise normal.  Diagnoses of hypertension and COPD appear in later treatment records.  A December 2003 Agent Orange Registry examination reflects no cardiac disabilities.

In November 2006, the Veteran stated that he had been diagnosed with a pulmonary heart condition.  He indicated that the disability may have pre-existed his service and reported that he had been treated for chest pain while on active duty.  He further stated that he was prescribed metoprolol and diltiazem for his claimed heart disability.

At the time of the November 2006 statement, the claims file reflected that the diltiazem and metoprolol were used to treat his hypertension.  In April 2007, he was seen for complaints of chest pain.  The introduction to the cardiology consultation report states that the Veteran had experienced a previous myocardial infarction and described chest pain associated with shortness of breath, but the cardiovascular medical history portion of the note reflects only hypertension.  He was diagnosed with atypical chest pain and was scheduled for an ECHO and a treadmill stress test. The cardiologist opined that his shortness of breath was most likely due to underlying COPD and smoking.

The stress test was performed in May 2007 and yielded inconclusive results. Additional testing was recommended - specifically, a dobutamine stress test was requested from a VA fee-basis provider.  A June 2007 ECHO showed no pericardial effusion, normal left ventricle systolic function, and trace mitral and tricuspid regurgitation.  He was seen in September 2007 for follow up after the fee-basis dobutamine stress test.  Although the report of that test is not of record (and VA may not remand this claim to obtain the record pursuant to 38 C.F.R. § 3.655), the VA cardiologist observed that the results of that test were negative.  Although the introduction to the September 2007 note again states the Veteran had experienced a previous myocardial infarction, no myocardial infarction is noted in the cardiovascular medical history portion of the note and the introduction appears to have been carried over from the April 2007 note.  The Veteran was diagnosed with atypical chest pain and a negative stress test result; he was advised to continue receiving care for COPD.

A March 2009 treatment note reflects that the Veteran reported for treatment of chest pain and was placed under cardiac monitoring.  His EKG was normal and his chest x-ray showed only bronchitis associated with COPD.  No cardiac disability was diagnosed - the Veteran was assessed with chest wall pain.

The Veteran has contended that he experiences a pulmonary heart disability that he incurred during his active duty service.  Although he has suggested that this disability may have been present prior to his service, there is no other evidence to support that claim and he was not noted to have had any such disability upon service entrance examination.  He is presumed to have been in sound condition at that time.  38 U.S.C.A. § 1111.  

Similarly, there is no evidence that the Veteran experienced a heart disability during active duty.  Although service treatment records do reflect that he was treated for chest pains and shortness of breath, the notes reflect that those symptoms were attributed to musculoskeletal causes, respiratory infections, and attempts to be sent to quarters - no cardiac diagnoses were made.  Further, no such diagnoses have been made to this date with the exception of a notation in two 2007 VA treatment notes that the Veteran had experienced prior myocardial infarction.

As noted above, the Veteran is presumed to have been exposed to an herbicide agent due to his service in Vietnam. See 38 C.F.R. § 3.307(a)(6)(iii).  Under the law, such exposure entitles the Veteran to presumptive service connection for diseases listed in 38 C.F.R. § 3.309(e).  This regulation includes ischemic heart disease which specifically includes, but is not limited to the following: acute, subacute, and old myocardial infarction; atherosclerotic heart disease; and stable, unstable, and Prinzmetal's angina.  An old myocardial infarction or diagnosis of angina would entitle the Veteran to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309.  The Veteran has received work-ups for angina, but has repeatedly been diagnosed with atypical chest pain or chest wall pain rather than angina. 

Although the introductory sections of two treatment notes reference an old myocardial infarction, there are no treatment records to support the references and the introductory sections appear to be a summary of a history provided by the Veteran.  In regard to a veteran's statements to his healthcare providers, the U.S. Court of Appeals for Veterans Claims (Court) has held that medical history provided by a veteran and recorded by an examiner without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  The Court also has held that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet.App. 171 (2005); see also Coburn v. Nicholson, 19 Vet.App. 427, 432 (2006).  As there is no medical evidence to support the reference to a prior myocardial infarction, the Board finds that the history was not accurate.  Madden, 125 F.3d 1447.  The Veteran does not have any diagnosed cardiac disability that would entitle him to presumptive service connection under 38 C.F.R. § 3.307.  38 C.F.R. § 3.309(e).

He has been seen on multiple occasions for complaints of chest pain, but pain alone does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

Lay evidence may be competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Jandreau, 492 F. 3d 1372.  A veteran is competent to report the circumstances of his service as well as visible injuries incurred during service. 38 C.F.R. § 3.159(a)(2).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has further explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Veteran has contended that he experiences a pulmonary heart disability that began during service, but no medical evidence supports his claim. The record instead reveals that he has undergone multiple evaluations in order to determine whether or not he has a heart disability and all scans and tests are negative.  The Veteran is not competent to diagnose a pulmonary heart disability and relate it to service as medical expertise is required.  

In regard to the Veteran's November 2006 statement that he had been diagnosed with a pulmonary heart disability that was treated by prescriptions of metoprolol and diltiazem, the claims file plainly shows that is not true.  His treatment records are associated with the claims file and show no such diagnosis; they further reflect that metoprolol and diltiazem were prescribed as hypertension treatments.  Given these inconsistencies, the Veteran cannot be deemed credible with respect to this assertion.  Buchanan, 451 F.3d 1331; Caluza, 7 Vet.App. 498.  Although the Court held in Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991) that VA cannot ignore a veteran's testimony, a veteran's personal interest may affect the credibility of the evidence. 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability... in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Given the lack of current diagnosis a pulmonary heart disability, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for pulmonary heart disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


Bilateral Ankle Disabilities

The Veteran's service treatment records are silent for any complaints of, or treatment for, ankle disabilities.  Although an August 1971 treatment note observes that the Veteran's ankles and wrists were swollen, the treating provider correlated his symptoms to a skin allergy - no joint symptoms were addressed or treated.  He was also treated for foot blisters in August 1971, but the note reflects no ankle complaints, diagnoses or treatments.  Importantly, an August 1974 service examination prior to discharge showed that the lower extremities were evaluated as clinically normal.  In his contemporaneous medical history, the Veteran was silent with respect to any ankle problems.  

At a June 2006 VA appointment, the Veteran "complained of vague pain in his joints," but the note does not include reference to his ankles.  An August 2006 note reflects that he was diagnosed with pes planus, but there is no reference to his ankles.  He reported pain again in November 2006, but his complaints were limited to his feet and the note does not address his ankles.

In November 2006, the Veteran wrote to VA and contended that he had post-traumatic arthritis in his ankles as the result of completing physical training in combat boots while he was on active duty.  Nevertheless, the claims file does not reflect that the Veteran experienced any ankle injuries while on active duty or has been diagnosed with any ankle disabilities since service. 

The Veteran may be competent to report the circumstances of his service, but he has not indicated that he possesses any education, training, or experience that qualifies him to offer medical diagnoses, statements, or opinions.  See Routen, 10 Vet.App. 183.  As a lay person, he is not competent to render a probative (persuasive) opinion on a medical matter.  See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492.   In turn, he is not competent to diagnoses a chronic ankle disability and link it to service.  Although the Veteran has complained of ankle pain, pain alone does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Moreover, any assertions as to pertinent symptoms over the years cannot be deemed credible.  It would be reasonable to assume that the Veteran would have reported such symptoms to treating providers in service or after service if he was in fact experiencing them.  Again, it was many years after service before the Veteran complained of ankle pain.  

In sum, there is no competent and credible evidence showing that the Veteran has a current ankle disability as the result of his active duty service.  Service and post-service records reflect no such disability.  As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet.App. at 55.

Bilateral Hip Disabilities

The Veteran's service treatment records are silent for any complaints of, or treatment for, hip disabilities.  Again, the August 1974 discharge examination and contemporaneous medical history are silent with respect to any problems pertaining to the hips.  

In September 1999, the Veteran reported for treatment of pain that he described as originating in his foot and going up to his right hip.  He reported that he had experienced the pain for three (3) weeks and that it began after he stepped out of a truck "the wrong way."  No joint disability was diagnosed.  He was seen again in October 1999 for left hip pain that he described as radiating all the way down to his foot.  He stated that he had experienced the pain for approximately two (2) months. No disability was diagnosed, but the Veteran was given Naprosyn for pain.  At a June 2006 VA appointment, the Veteran "complained of vague pain in his joints," but the note does not include reference to his hips. 

In November 2006, the Veteran wrote to VA and contended that he experienced a "service-connected injury to [his] hip."  He did not provide any additional detail.  However, the claims file does not reflect that the Veteran experienced any hip injuries while on active duty or that he has been diagnosed with any hip disabilities since service. 

He was seen for complaints of hip pain in 1999, but no diagnosis was rendered.  At that time, he informed VA physicians that he had only experienced pain in his hip since August 1999.  The Veteran's statements to physicians who treated him at that time are highly probative.  Physician's notes are generated with a view towards ascertaining the Veteran's then-state of physical fitness for purposes of diagnosis or treatment.  Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it pertinent that the Veteran did not inform the 1999 treating physicians of any prior injuries.

The Veteran may be competent to report the circumstances of his service, but he has not indicated that he possesses any education, training, or experience that qualifies him to offer medical diagnoses, statements, or opinions.  See Routen, 10 Vet.App. 183.  Although the Veteran has complained of hip pain, pain alone does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  He has stated that he has post-traumatic arthritis in his hips, but, as a lay person, he is not competent to render a probative (persuasive) opinion on a medical matter.  See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492.

Importantly, the Board finds his account of experiencing an in-service hip injury not credible as it is not consistent with the other evidence of record, specifically with his service treatment records and the 1999 treatment notes.  Caluza, 7 Vet.App. 498.

In conclusion, there is no competent and credible evidence showing that the Veteran has a current hip disability as the result of his active duty service.  In-service and post-service records reflect no such disability.  As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet.App. at 55.

Left and Right Knee Disabilities

March and April 1971 service treatment notes reflect that the Veteran was seen for complaints of right knee pain and was diagnosed with mild Osgood-Schlatter disease.  His service treatment notes are otherwise silent for complaints, diagnoses, or treatment of any knee disability.  The August 1974 discharge examination again showed that the lower extremities were evaluated as clinically normal.  In his contemporaneous medical history, the Veteran expressly denied a "trick" or locked knee.  

A February 2006 VA treatment note observes the Veteran had complained of pain and stiffness in his knees.  The note references arthritis and indicates that diagnosis is related to his knees.  At a June 2006 VA appointment, the Veteran "complained of vague pain in his joints," but the note does not include reference to his knees. 

In November 2006, the Veteran wrote to VA and contended that he experienced injury to his knees while on active duty and participating in training.  He did not provide any additional detail. 

The Veteran was afforded a December 2007 VA examination in regard to his claim for service connection for a right knee disability.  He informed the examiner that he began experiencing right knee pain in service.  An x-ray revealed mild degenerative changes of the right knee as well as signs of old Osgood-Schlatter disease, but no joint effusion or soft tissue damage.  The examiner noted review of the Veteran's service treatment records.  Based on examination of the Veteran, the examiner stated that his current right knee diagnosis was osteoarthritis.  The examiner opined that there was no connection between the Veteran's service and his current right knee osteoarthritis because osteoarthritis was not a continuation of his in-service symptoms. 

The Veteran complained of knee pain in November 2009.  In December 2009, the Veteran informed a VA healthcare provider that he wore braces on his knees.

Although the Veteran is competent to report the circumstances of his service, he has not indicated that he possesses any education, training, or experience that qualifies him to offer medical diagnoses, statements, or opinions.  See Routen, 10 Vet.App. 183.  As a lay person, he is not competent to render a probative (persuasive) opinion on a medical matter. See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492.  Other than his own unsupported statements, there is no evidence of record indicating any etiological relationship between his military service and any current knee arthritis. 

The Board has considered the Veteran's contentions, but finds them not credible. Caluza, 7 Vet.App. at 511-512.  Again, service treatment records are silent with respect to any complaints pertaining to the left knee and there is no post-service evidence of any complaints pertaining to either knee for many years after service.  It would be reasonable to assume that if the Veteran experienced left knee symptoms in service and continuing symptoms for both knees since service, the Veteran would have reported it during the course of receiving treatment.  Accordingly, given the lack of credibility of the Veteran's contentions, they are outweighed by the other medical evidence of record, specifically, the highly probative December 2007 VA examination.  

There is no competent and credible evidence showing that the Veteran has a current knee disability as the result of his active duty service.  Further, the December 2007 VA examiner reviewed the Veteran's record, examined the Veteran's right knee, and provided a medical opinion that there was no relationship between current right knee osteoarthritis and any in-service symptoms.  As that medical opinion was based on the examiner's medical knowledge that the current osteoarthritis was not a continuation of the right knee pain the Veteran experienced in service, the Board finds it to be competent and probative evidence that he does not have a current right knee disability as the result of his in-service experiences.  Barr, 21 Vet.App. at 308. 

The claims file contains no evidence of in-service trauma to either knee and no evidence, other than the Veteran's unsupported lay statements, linking any current knee disability to his active duty service.  Although Osgood-Schlatter disease was observed in the right knee during service, a competent medical opinion states that current osteoarthritis is unrelated to any in-service symptoms.  As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.

Left and Right Shoulder Disabilities

A September 1971 treatment note reflects that he was seen for complaints of right shoulder pain lasting three (3) days.  The Veteran was diagnosed with, and treated for, musculoskeletal pain.  The treating provider noted that he had full range of motion in his shoulder.  His service treatment records are otherwise silent for any complaints, diagnoses, or treatment of any shoulder complaints.  Importantly, the August 1974 service examination showed that the Veteran's upper extremities were evaluated as clinically normal.  Moreover, in his contemporaneous medical history, the Veteran expressly denied a painful or "trick" shoulder.  

At a June 2006 VA appointment, the Veteran "complained of vague pain in his joints," but the note does not include reference to his shoulders. 

In November 2006, the Veteran wrote to VA and contended that he experienced arthritis in his shoulder - he did not identify which shoulder - as the result of in-service trauma.  He did not provide any additional detail. 

The Veteran was afforded a December 2007 VA examination in regard to his claim for service connection for a right shoulder disability.  An x-ray revealed degenerative changes at the acromioclavicular joint, acromion, and distal clavicle as well as at the glenohumeral joint and humeral head.  No acute boney processes were noted and there was no soft tissue damage.  The examiner noted review of the Veteran's service treatment records and the Veteran informed the examiner that his right shoulder pain began in approximately 1990.  Based on examination of the Veteran, the examiner diagnosed degenerative joint disease in the right shoulder.  The examiner opined that there was no connection between the Veteran's service and his current right shoulder degenerative changes because that condition was not a continuation of his in-service symptoms.

The Veteran complained of shoulder pain again in November 2009, but no diagnoses were rendered.

Again, although the Veteran is competent to report the circumstances of his service, he has not indicated that he possesses any education, training, or experience that qualifies him to offer medical diagnoses, statements, or opinions. See Routen, 10 Vet.App. 183.  As a lay person, he is not competent to render a probative (persuasive) opinion on a medical matter.  See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492.  Other than his own unsupported statements, there is no evidence of record indicating any etiological relationship between his military service and any current shoulder disability.  

With respect to the Veteran's contentions alluding to pertinent symptoms over the years, the Board finds them not credible.  Caluza, 7 Vet.App. at 511-512.  Again, it would be reasonable to assume that if the Veteran had been experiencing shoulder symptoms since service, he would have reported such symptoms to his treating providers.  Significantly, the Veteran informed the December 2007 examiner that his right shoulder pain began in 1990, approximately 15 years after his discharge from active duty service.  

There is no competent and credible evidence showing that the Veteran has a current shoulder disability as the result of his active duty service.  Further, the December 2007 VA examiner reviewed the Veteran's record, examined the Veteran's right shoulder, and provided a medical opinion that there was no relationship between current right shoulder degenerative joint disease and any in-service symptoms.  As that medical opinion was based on the examiner's medical knowledge that the current shoulder degeneration was not a continuation of the right shoulder pain the Veteran experienced in service, the Board finds it to be competent and probative evidence that he does not have a current right shoulder disability as the result of his in-service experiences.  Barr, 21 Vet.App. at 308. 

The claims file contains no evidence of in-service trauma to either shoulder and no evidence, other than the Veteran's unsupported and contradictory lay contentions, linking any current shoulder disability to his active duty service.  Although right shoulder musculoskeletal pain was observed during service, a competent medical opinion states that current right shoulder degenerative changes are unrelated to any in-service symptoms.  In regard to the left shoulder, the Board observes that no disability has been diagnosed and that the Veteran's complaints of pain do not constitute a disability for which service connection may be granted. Sanchez-Benitez, 13 Vet.App. at 285.  As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.
 
Rating in Excess of 60 Percent for Prostatectomy Residuals

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As the Veteran has already been granted entitlement to compensation for residuals of prostatectomy, an increase in the disability rating is at issue - the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994). However, staged ratings may be appropriate if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet.App. 505 (2007).

The Veteran is in receipt of a 60 percent disability rating for his service-connected residuals of prostatectomy.  He was awarded service connection for the residuals in an August 2004 rating action and assigned a 100 percent disability rating effective July 1, 2004.  His rating was decreased to 60 percent effective December 1, 2005 in a September 2005 rating action that also awarded service connection for erectile dysfunction as a residual evaluated as zero percent disabling, awarding special monthly compensation for loss of use a creative organ.

An evaluation of 100 percent is provided under 38 C.F.R. § 4.115(b), Diagnostic Code 7528, for malignant neoplasms of the genitourinary system, which includes prostate cancer.  The note following this Diagnostic Code indicates that, after the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six (6) months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a veteran's cancer is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  Id.

The ratings for voiding dysfunction and renal dysfunction are found at 38 C.F.R.  § 4.115(a):

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN [blood urea nitrogen] more than 80mg% [milligrams per 100 milliliters]; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating. 

Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent rating. 

Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating. 

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.

Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating. 

Urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a maximum 40 percent rating. 

Obstructed voiding with urinary retention requiring intermittent or continuous catheterization warrants a maximum 30 percent rating. 

The Veteran's current 60 percent rating is based on assessment of his residuals of prostatectomy as a voiding dysfunction.  He submitted a November 2006 claim for an increased disability rating.  He stated that he continued to "endure suffering and pain" as the result of his prostate cancer.

The Veteran was afforded a VA examination in December 2007.  The examiner noted that he was diagnosed with prostate cancer in 2003, underwent a prostatectomy in August 2004, and received a nephrostomy due to a post-surgical ureteral obstruction.  The examiner reported no residuals from the nephrostomy, but stated that the Veteran currently experienced erectile dysfunction and urinary incontinence that necessitated wearing absorbent materials.  In regard to incontinence, the Veteran reported urgency, weak stream, and continual urine leakage requiring change of absorbent materials more than four (4) times each day.  He reported that the frequent changing interfered with his work because he had to explain that time to his supervisor.  The Veteran also reported experiencing nausea and low back pain.  The examiner opined that erectile dysfunction was due to the prostatectomy.  Upon examination, bladder, urethra, anus, penis, and rectal walls were normal. 

In August 2008, the Veteran reported to the emergency room due to right-sided flank, thigh, and groin pain that he stated occurred after twisting the wrong way while working.  The treatment note states that he denied any problems with urinating or bowel movements.  He was diagnosed with a right hip strain and was discharged.

A February 2009 urology follow-up note states that the Veteran was doing well and had a PSA of .03.  The note indicates that the Veteran experienced urine leakage only in the mornings and when exercising. 

In November 2009, the Veteran reported for a general follow-up appointment.  The physician noted that he had been incontinent of urine after the prostatectomy and developed a left buttock fistula after the procedure that was treated in April 2005.  In later November 2009, the Veteran reported that his incontinence was not improving and expressed interest in possible surgical solutions.

The Veteran was seen again in December 2009 and was observed to have a healed perineal surgical scar without any "swelling or drainage to suggest a fistula."  The physician stated that he knew the Veteran as a patient from the fistulectomy and he had experienced no recurrence.  The note reflects that the Veteran reported continued urinary incontinence, but no problems with bowel movements.  He returned again for treatment in January 2010 due to pain he described as coming from his kidney.  He also reported right groin pain in February 2010.

Another VA examination was conducted in November 2010.  The examination report reflects that the Veteran's prostate cancer was in full remission with residuals of erectile dysfunction and urinary incontinence resulting in use of absorbent materials that can require changing up to seven (7) times a day.  Although the examiner also noted bowel problems, those were correlated to the Veteran's service-connected back disability.  The Veteran's postoperative perineal scar was described as linear, 8 cm by 0.5 cm, not painful, without breakdown, superficial, without underlying tissue damage, not inflamed, not swollen, not disfiguring, and not limiting motion or function.  No fistula was noted and rectal and genital examinations were normal with the exception of lack of prostate.  Blood work showed signs of anemia, but Comprehensive Metabolic Panel test results were within normal limits.  The urinalysis was absent for protein, sugar, RBC, hyaline casts and granular casts.  The examiner opined that the only effects of the prostatectomy were erectile dysfunction (due to surgical effects on the pudenal nerve) and incontinence. 

None of the available medical evidence indicates that the Veteran has any active prostate cancer malignancy and he has not so contended.  The preponderance of the evidence is against finding that a schedular disability rating higher than 60 percent is warranted for the Veteran's prostate cancer, status post prostatectomy - a 60 percent rating is the highest rating provided by the VA rating schedule for voiding dysfunction.  In order to be entitled to a higher disability rating, the evidence would have to show that the Veteran has renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion.  With the exception of an abnormal CBC showing signs of anemia, blood work and urinalysis were normal at the most recent VA examination.  None of these symptoms were noted on the prior VA examination either.  Importantly, both VA examiners found that the only residuals were urinary incontinence and erectile dysfunction.  In sum, there is no evidence or contention of any such renal impairment.  Accordingly, a rating in excess of 60 percent is denied.

Consequently, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 60 percent.  The Board has considered whether or not a separate rating is appropriate for the Veteran's perineal scar/fistula, but observes that there have been no signs or symptoms of the fistula since the Veteran filed his November 2006 claim for an increased disability rating. 

Revised provisions for evaluating scars were enacted effective October 23, 2008. However, the Board notes that the October 2008 revisions are specifically not applicable to pending claims, like the one here, unless the claimant indicates that he wants the revisions to be applicable to his claim.  Neither the Veteran nor his representative has so indicated here.  See 73 Fed.Reg. 54,708 (Sept. 23, 2008).  Only the criteria in effect prior to October 23, 2008 will be considered.  Under the schedular criteria effective prior to October 23, 2008, Diagnostic Code 7801 pertains to scars, other than of the head, face, or neck, which are deep or cause limited motion.  Diagnostic Code 7802 is for rating scars other than the head, face, or neck that are superficial and that cover an area(s) of 144 square inches or greater.   Diagnostic Code 7803 is for rating unstable superficial scars, or scars where there is frequent loss of covering of skin over the scar.  A superficial scar which is painful on examination is rated a maximum 10 percent disabling under Diagnostic Code 7804.  38 C.F.R. § 4.118 , Diagnostic Codes 7802, 7803, 7804 (effective August 30, 2002).  Scars may continue to also be rated based on any limitation of function of the part affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective August 30, 2002).  The evidence in this case does not show any underlying soft tissue damage, pain, limited motion or function, or coverage of an area greater than 144 square inches.  Hence, the Diagnostic Codes pertinent to scars are inapplicable in this instance.  In sum, as there is also no evidence of a fistula since the Veteran filed his claim, the Board finds that a separate rating is not warranted. 38 C.F.R. § 3.400(o).

The Board has also considered whether this issue should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet.App.242 (2008). However, the record does not reflect that the manifestations of the disability are in excess of those contemplated by the assigned rating.  Rather his symptoms are adequately described by the applicable rating criteria. 

The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Here, the criteria do not describe the pain of which the Veteran complains, but VA physicians have attributed that pain to his service-connected back disability.  Regardless, as the Veteran has contended that he experiences additional pain secondary to his prostatectomy residuals, the Board has conducted additional analysis.  Thun v. Peake, 22 Vet.App.111, 115 (2008). 

In the analysis, the Board must determine whether the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R.  § 3.321(b)(1); Thun, 22 Vet.App. 111 at 115, 116 . 

Although the Veteran has alleged that he experienced pain in the kidney area and groin area, there is no evidence it has markedly interfered with his employment.  Specifically, he worked for many years after his prostatectomy until informing VA that he became too disabled to work and submitting an opinion that his musculoskeletal disabilities are responsible for his inability to work.  Further, no medical professional has opined that his prostatectomy markedly interferes with his employment and there is no evidence of any hospitalization during the appellate period for treatment of prostatectomy residuals.  Analysis of the second step of the inquiry as to whether the Veteran's claim should be referred for analysis of an extraschedular rating reveals that the Veteran is adequately compensated by his current rating and that his disability picture does not include related factors such as marked interference with employment or frequent periods of hospitalization.  On this basis, the Board has concluded that referral for extra-schedular consideration is not in order.


ORDER

Service connection for a pulmonary heart disability is denied.

Service connection for a bilateral ankle disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a right shoulder disability is denied.

A disability rating in excess of 60 percent for prostatectomy residuals is denied.



REMAND

The claims file reflects that evidence remains outstanding and that additional examinations and medical opinions are warranted. The matter must be remanded to the RO/AMC in accordance with VA's duty to assist. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.  The last VA treatment notes within the claims file were generated on May 7, 2010.  While this case is in remand status, the RO/AMC must obtain any outstanding records of pertinent treatment and associate them with the claims file.  As the Veteran has also informed his VA treatment providers that he has received private treatment for his claimed cervical spine disability (to specifically include Dr. Carson of Carolina Neurosurgical and Moore Regional Hospital), the RO/AMC must provide him with authorizations for the release of these records. 

The Veteran was afforded an examination for his claimed acne disability in November 2010.  The examiner noted no current acne and, for that reason, did not provide an opinion as to etiology.  However, the examiner observed that the Veteran reported that the disability comes and goes and had occurred 20 times in the last year.  The Court held in Ardison v. Brown, 6 Vet.App. 405 (1994) that VA is obligated to evaluate a disability while in an active condition in order to fulfill the duty to assist.  Moreover, as the record reflects that the Veteran served in Vietnam, he is presumed to have been exposed to an herbicide agent (38 C.F.R.  § 3.307(a)(6)(iii)) and such exposure entitles him to presumptive service connection for acneform disease consistent with chloracne.  38 C.F.R. § 3.309(e).  Accordingly, a new examination is warranted.

The Veteran has not been afforded examinations in regard to his remaining claims for service connection.  VA also is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or a service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet.App. 79 (2006). 

The Veteran has alleged that he incurred a headache disability as the result of a head injury, but the claims file reflects that a headache disability was noted prior to the time of his entrance into active duty service.  He has reported continuity of symptomatology since service and contended in a November 2006 statement that his headache disorder was linked to his PTSD and that "[his] condition was aggravated by stress."  Post-service treatment records do not reflect diagnosis of an independent headache disorder, but, as the Veteran is competent to report his symptoms (See Charles v. Principi, 16 Vet.App. 370 (2002)), the Board finds that an examination is warranted.

The Board also finds that an examination is warranted in regard to the Veteran's claim for service connection for sleep apnea and hypertension.  The Veteran has contended that both of these disabilities are due to his service-connected PTSD.  Post-service treatment records reveal diagnosis of sleep apnea and reflect that his service-connected PTSD results in some sleep disruption.  Accordingly, an examination is warranted.  See Robinson, 21 Vet.App. 545.  

The claims file also reflects that the Veteran was diagnosed with mild pes planus prior to his active duty service.  Records also show post-service diagnoses of pes planus and degenerative changes in the feet.  The Veteran has alleged that the rigors of his active duty service resulted in damage to his feet.  As the Board lacks the medical expertise to determine whether or not any foot symptoms are the likely result of his active duty service, an examination is warranted.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).

Although the Veteran has contended that he experiences lung disability as the result of an unspecified "surgery for [his] lungs," service treatment records reveal multiple complaints of shortness of breath and post-service treatment notes reveal additional complaints of shortness of breath with eventual diagnosis of COPD.  As the Board lacks the medical expertise to determine whether or not the Veteran's current pulmonary diagnosis is etiologically related to any symptoms experienced during service, an examination is warranted.

As the Veteran's remaining claims for service connection have not yet been adjudicated, Board cannot adjudicate the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  Further, although the Veteran submitted a November 2011 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) indicating that he stopped working for VA on June 25, 2011 due to disability, a notation on the form (apparently handwritten by VA staff after the Veteran submitted the form) states that he was "still working" as of December 2011.  The RO/AMC must seek additional information as to the Veteran's (un)employment status while this case is in remand status.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any records of VA treatment occurring after May 7, 2010 and associate them with the claims file.

2. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Specifically ask him if he has received any private medical treatment pertinent to the remanded claims AND ask him to identify any private providers (including fee-basis providers utilized by VA) who have treated him for spinal disabilities.  Provide him with forms authorizing the release of any identified outstanding private treatment records.  These requests must specifically include, but are not limited to, Dr. Carson of Carolina Neurosurgical and Moore Regional Hospital. Associate any available records with the claims file and inform the Veteran if any records are unavailable, requesting that he submit any copies in his possession.

3. Send the Veteran a new VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he complete the form if he has been employed at any time since June 25, 2011.  Also send him a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits. Notify the Veteran that employment records reflecting an inability to perform his duties as the result of service-connected disabilities are relevant to his claim and that he has the ultimate responsibility to furnish these records.  See Spurgeon v. Brown, 10 Vet.App. 194, 197 (1997).

4. Take appropriate steps to obtain any employment records as identified by the Veteran as being pertinent to his claim for a TDIU.

5. Subsequent to the above-directed development, review the record and determine whether any additional development - specifically the provision of VA examination - is warranted in regard to the Veteran's claims for service connection for a neck disability.

6.   Schedule the Veteran for appropriate VA examinations to determine whether he experiences a skin disability, a foot disability, a headache disability, sleep apnea, hypertension or COPD that is likely related to any incident of his active duty service.  The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiners in conjunction with the examinations. 

b. The examination reports must reflect review of pertinent material in the claims folder. After reviewing the claims file and interviewing and examining the Veteran, the examiner must provide current diagnoses, if applicable, for the claimed disabilities.

c. The examiners also must PROVIDE OPINIONS, WITH RATIONALES, as to whether any of the claimed disabilities were likely incurred during or resulted from any incident of the Veteran's active duty service (to include, in regard to acne, his presumed exposure to Agent Orange).  In regard to the specific claims, address the following: 

i. Acne: Refer to the March, April, and May 1971, July 1973, and June 1974 service treatment notes reflecting diagnoses of acne as well as the November 2010 VA examination report.  If the Veteran does display current signs and symptoms of acne, state whether he experiences chloracne or acneform disease consistent with chloracne.  If the Veteran does not display current signs and symptoms of acne at the time of the examination, the examiner is asked to provide an opinion as to whether the Veteran likely experiences acne and, if so, if the duration of any flare-ups, with sequelae, renders the scheduling of an examination (during an active phase) impractical.
 
ii. Headaches: Discuss the November 1970 documentation of a headache disorder existing since childhood and the Veteran's November 2006 contentions of head injury and of experiencing headaches linked to PTSD.  If determining that any current headache disorder is likely the result of in-service aggravation of a pre-existing condition, attempt to provide a base level of severity of any pre-service disability.

iii. Sleep apnea: Discuss the Veteran's November 2006 contentions that sleep apnea is proximately due to his PTSD. Discuss whether PTSD aggravates sleep apnea. 

iv. Hypertension: Discuss the Veteran's contentions that hypertension is proximately due to his PTSD.  Discuss whether PTSD aggravates hypertension.  Also, discuss whether his hypertension is proximately due to or aggravated by his service-connected residuals of prostatectomy. 

v. Feet: Refer to a November 1970 pre-enlistment examination reflecting mild pes planus and an August 1971 note reflecting treatment for foot blisters.

vi. COPD: Discuss March and July 1972 service treatment records reflecting chest pain, an August 1974 note reflecting shortness of breath, and an August 1974 examination and questionnaire reflecting complaints of chest pain and shortness of breath. 

d. The examiners are reminded that they have an independent responsibility to review the ENTIRE record for pertinent evidence.

e. In all conclusions, the examiners must identify and explain the medical basis or bases for their opinions.  If any examiner is not able to provide an opinion, he or she should explain why.

7. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

8. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claims.  If the benefits sought remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


